Citation Nr: 0902789	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-19 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and a friend


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1969.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
North Little Rock, Arkansas, which denied his claim for 
hearing loss and tinnitus.  In addition, the September 2006 
rating decision also denied the veteran's claims of 
entitlement to service connection for hypertension, erectile 
dysfunction and diabetes mellitus.  At no point did the 
veteran appeal the adverse determination with respect to the 
hypertension or erectile dysfunction claims.  In October 
2006, the veteran filed a notice of disagreement regarding 
his claim for diabetes mellitus.  In August 2008, a statement 
of the case addressing diabetes mellitus was issued.  
However, there is no indication that the veteran  perfected 
that appeal, and as a result, that claim is not in appellate 
status. 

In August 2008, the veteran, his representative and a friend 
testified at a personal hearing before the undersigned 
sitting at the RO.  A transcript of his testimony is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his August 2008 hearing, the veteran reported that he was 
exposed to loud noise during active service.  Specifically, 
he stated that he fired three-inch gun mounts approximately 
ten times a month during his 24 months of service, without 
the use of ear protection.  The veteran reported the same 
noise exposure in prior statements.  At the hearing the 
veteran also reported the presence of ringing in his ears 
since he left service in 1969.  He further indicated 20 years 
of post-service work at a railroad, but noted that he wore 
earplugs when working around trains.  

A review of the service treatment records reveal normal 
audiometric findings of normal hearing in October 1965, prior 
to service.  The exit examination in March 1969 did not 
contain any audiometric findings, and merely indicated normal 
whispered voice testing.  

Based on the above, the Board finds that additional 
development is necessary to satisfy VA's obligations under 
the VCAA.  Specifically, it is found that the veteran should 
be afforded a VA examination.  Indeed, in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court held that in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.

In the present case, the service treatment records do not 
reflect any complaint or treatment for hearing loss or 
tinnitus.  However, the veteran has presented credible 
testimony that he was exposed to loud gunfire during active 
service and that he has had ringing in his ears since 1969.  
He has a current diagnosis of bilateral hearing loss and 
tinnitus, as shown in a January 2006 outpatient examination.  
For these reasons, it is determined that the evidence at 
least suggests the current hearing loss and tinnitus may be 
related to active service, satisfying the low threshold of 
McClendon.  




Accordingly, the case is REMANDED for the following action:

1. An examination should be scheduled to 
determine the nature and etiology of any 
current bilateral hearing loss and 
tinnitus.  For the purposes of this 
inquiry, the examiner should accept as 
fact the veteran's in-service exposure to 
gunfire about 10 times per month for 24 
months, without ear protection.  The 
examiner should also consider the 
veteran's post-service occupational noise 
exposure working at a railroad for 20 
years, wearing earplugs.  The claim file 
should be reviewed in conjunction with 
the examination.  After reviewing the 
record, the examiner should express an 
opinion as to whether it at least as 
likely as not (i.e., a likelihood of 50 
percent or greater) that the veteran's 
currently diagnosed bilateral hearing 
loss and tinnitus initially manifested in 
service or is otherwise related to active 
service.  All opinions should be 
accompanied by a clear rationale 
consistent with the evidence of record. 

2. After completing the requested 
development, again review the record and 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case (SSOC).  An 
appropriate time should be given for them 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




